Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-7, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, U.S. pat. Appl. Pub. No. 2016/0182479, in view of Kemshall, U.S. pat. Appl. Pub. No. 2014/0189831.
	Per claim 1, Kaplan discloses a computer implemented method for a user to authenticate with an authentication service comprising:
a) generating a one-time code (OTC) wherein the OTC does not include either of a user’s login credentials or the user’s username, i.e., OTC to be displayed on first device (see par 0042);
b) receiving at the authentication service the OTC from the user (of second device) where the OTC is the only authentication information supplied to the authentication service to authenticate the user of the second device (par 0042);
c) authenticating the user of the second device in an authentication service using the OTC (par 0042).
	Kaplan does not teach using an OTC producer on a token to generate the OTC. However such use of OTC producer installed on the user device to generate OTC has been known in the art as disclosed by Kemshall (see Kemshall, par 0007).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Kemshall teaching in Kaplan because having OTC producer installed on client 
	Per claim 2, Kemshall teaches obtaining a secret code, i.e., seed record, from the authentication server when the OTCP is initialized or enrolled (par 0072).
	Per claim 3, Kemshall teaches generating the OTC using the secret code and one of HOTP or TOTP (par 0012).
	Per claim 4, Kemshall teaches that the use logs into the authentication service using the user login credentials only when initializing/enrolling the OTCP and to obtain the secret code from the authentication service (par 0072).
	Per claim 5, Kemshall teaches that the secret code include a secret Seed code (see par 0012).
	Per claims 6-7, Kemshall teaches that the secret seed/userLink code does not include username but is associated with username (see par 0097).
	Per claim 11, Kemshall teaches implementing the token in the mobile computing device (see par 0072).
	Claims 18-20 are similar in scope as that of claims 1-7 and 11.


Allowable Subject Matter
3.	Claims 8-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
4.	Applicant’s arguments filed June 28, 2021 with respect to claims 1-7 and 11-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/2/21